Citation Nr: 0420969	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  98-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE


Evaluation of degenerative joint disease of the lumbar spine.





ATTORNEY FOR THE BOARD


Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from June 1976 to May 1982 and 
from October 1982 to November 1996.

This appeal arises from a September 1997 rating decision by 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans' Affairs which granted service connection for 
degenerative joint disease of the lumbar spine and assigned a 
10 percent disability rating.  The veteran indicated timely 
disagreement with the rating.  By rating decision in December 
2002, the RO granted an increased evaluation of 20 percent.


FINDINGS OF FACT

1.  Prior to October 2, 1998, not more than slight limitation 
of motion of the lumbar spine was present.

2.  The veteran's degenerative joint disease of the lumbar 
spine is manifested by tenderness in the lower lumbar area 
and pain upon flexion and extension.  Range of motion was 
flexion of 0-90 degrees, right and left lateral flexion to 10 
degrees on both sides.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine from December 
1, 1996, to October 2, 1998, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5292 (effective prior to September 26, 
2003).

2. The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine from October 
3, 1998, to September 26, 2003, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003).

3. The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine from September 
26, 2003, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1); 68 Fed. Reg. 51,454, 51,456- 
57 (Aug. 27, 2003) (effective Sept. 26, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5242)).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 2002 decision that the criteria 
for an increased rating of 20 percent, but no greater, for 
degenerative joint disease had been met.  This notice also 
informed the appellant of the reasons and bases for the RO's 
decision.  In June 2002, the veteran received notice of the 
VCAA and a description of what the evidence must show to 
establish entitlement to an increased rating.  Finally, the 
veteran received several statements of the case which further 
described the standard for adjudicating her claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the RO decision, the VCAA letter, and SOCs 
sent to the appellant notified her of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jun. 24, 2004) held, in part, that 
the implementing regulation for VA's section 5103 notice 
requires language to the effect of "give us everything 
you've got pertaining to your claim(s)."  See 38 C.F.R. § 
3.159(b)(1) (2003).  The Pelegrini Court also held that a 
section 5103 notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in September 
1997 which is prior to enactment of the VCAA on November 9, 
2000.  When the veteran notified the RO of her disagreement 
with the decision, she received a statement of the case 
describing the standard for adjudicating her claim for an 
increased rating.  Subsequent to the enactment of the VCAA, 
the Board remanded the veteran's claim, in part to comply 
with the notice and duty to assist provisions of the new law.  
By letter dated June 2002, the veteran was provided notice of 
VA's duty to develop her claim pursuant to the VCAA 
provisions, to include the duties to develop for "medical 
and other evidence necessary to support [her] claim" and 
"other evidence including records held by any federal 
agency."   This notice, combined with the SOCs sent to the 
veteran, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant to overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, No. 01-944, slip op. at 13.  

This majority viewpoint contradicts a decision by the United 
States Court of Appeals for the Federal Circuit which 
counseled against this form over substance approach by 
holding, as a matter of law, that a case by case analysis is 
required to determine whether prejudicial error occurred as a 
result of a section 5103 deficiency.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA's notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, which has 
been pending for six years, and deprive the veteran of her 
right to timely seek redress before a court of superior 
jurisdiction.  This delay may be substantial since there are 
thousands of pending claims involving "post-adjudicatory" 
notices which, if all summarily remanded, would add to the 
backlog of cases to be adjudicated by VA and increase the 
"wait in line" by this veteran, as well as all other VA 
claimants, in the adjudication of the claims.  

Quite simply, there is no basis for concluding that harmful 
error has occurred to this veteran because she received her 
VCAA notice after an initial adverse AOJ adjudication.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  On the 
facts of this case, the Board finds that no prejudicial error 
results in the veteran's receipt of her section 5103 notice 
following the RO's initial determination in this case, 
particularly when considering the procedural posture of the 
case.  Cf. 38 C.F.R. § 20.1102 (2003) (an error or defect in 
any Board decision which does not affect the merits of the 
issue or substantive rights of the veteran will be considered 
harmless and not a basis for vacating or reversing such 
decision). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
The veteran was also afforded VA examinations for the 
disability at issue.  Therefore, a remand for another opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  Accordingly, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Increased Rating

The veteran is appealing the original assignment of 
disability evaluation following awards of service connection 
for degenerative joint disease of the lumbar spine. In such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran's service medical records show a 
history of lower back pain.  A January 1995 MRI showed disc 
bulging at L3-4, L4-5, and L5-S1, with no evidence of neural 
impingement.  Her retirement examination, dated April 1996 
indicates lower back pain due to three bulging discs 
(verified by an MRI) which were not correctable.  The earlier 
post-service medical evidence is a report from a VA 
examination dated May 1997.  The examiner noted that the 
veteran complained of back pain, not radiating to the lower 
extremities.  Flexion of her lumbar vertebrae was 90 degrees 
and extension was 25 degrees.  Her rotation was 40 degrees 
bilaterally.  The examiner diagnosed the veteran with history 
of low back pain syndrome with mild degenerative joint 
disease.  X-Rays at the time showed mild spurring anteriorly 
at the vertebral endplates of L4 and L5.  Subsequently, the 
veteran was granted service connection and assigned a 
disability rating of 10 percent from December 1, 1996.

After appealing the RO's rating decision, the veteran 
underwent another VA examination in October 1998.  The 
examiner noted that the veteran had pain on lateral and 
medial rotation of the back.  Her range of motion was limited 
by pain.  The examiner diagnosed her with lumbar strain.  Her 
flexion was 0-95 degrees, extension was 0-35 degrees, and 
rotation was 35 degrees bilaterally.

In addition to VA medical records, the veteran also submitted 
records from a private physician, Dr. Michael Kyles, dated 
March 1999 through July 1999.  Dr. Kyles described the 
veteran's back pain as excruciating at times, but with no 
radiculopathy.  She had dysfunctional movement in flexion and 
extension, as well as significant limited flexibility.  In 
July 1999, Dr. Kyles expressed concern that the veteran was 
experiencing numbness and tingling in her hands when she 
awakened.  After testing, Dr. Kyles concluded that this 
condition was not caused by any neurocompression 
symptomatology.

In July 2002, the veteran had an MRI showing mild disc bulges 
at L3-4 and L4-5 but no significant central canal stenosis or 
neuroforaminal narrowing.  In addition, the MRI showed facet 
joint osteoarthritis at L3-4, 4-5, and 5-1 bilaterally.  The 
veteran complained of lower back pain and pain and numbness 
running into the lower right extremity.  The veteran also 
submitted a letter from Dr. James Cook, stating that she had 
severe spinal arthritis and lumbar disc syndrome.  Dr. Cook's 
clinical notes also show that in August 2002, the veteran had 
poor range of motion and pain with movement.  Her deep tendon 
reflexes were 2+ (normal.)

The veteran underwent her most recent VA examination in 
October 2002.  She complained of chronic back pain, 
exacerbated by standing, sitting, or walking for long periods 
of time; bending; and lifting.  In addition, the pain 
sometimes shot into her left leg.  The examiner reviewed the 
veteran's July 2002 MRI, noting that is showed no nerve root 
compression, spinal stenosis, of evidence of foraminal 
stenosis.  The examiner found the veteran had a normal lumbar 
lordosis and no evidence of spasms.  However, there was 
tenderness in the lumbar area.  The veteran was able to 
achieve flexion of 0-90 degrees, but she did so by bending 
and then extending her knees and hips.  She could touch the 
floor, but she had pain.  Her extension was 0-20 degrees with 
pain.  The veteran also had lateral flexion from 0-10 degrees 
bilaterally, also with pain.  Straight leg raising was 
negative for sciatica except leg raising on the right caused 
pain in the left lower hip.  The examiner concluded that the 
veteran had degenerative disc disease as well as degenerative 
joint disease, with no evidence of a radicular problem, disc 
herniations, or nerve or spinal cord compression due to her 
condition.

In September 1997, the RO granted service connection and a 10 
percent rating for degenerative joint disease of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-
5295.  The RO assigned an effective date of December 1, 1996 
for service connection.  In February 1998, the veteran filed 
a notice of disagreement.  In March 1998, a statement of the 
case was issued.  In September 1998, a substantive appeal was 
received.  In December 2002, the RO increased the veteran's 
rating for degenerative joint disease of the lumbar spine to 
20 percent, with an effective date of September 3, 1998, 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5295.  In March 
2004, the RO reconsidered the rating under revised rating 
schedule criteria, effective September 26, 2003.  The RO 
continued the rating of 20 percent.  This was not a full 
grant of the benefit sought.  Therefore, the increased rating 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

Prior to September 26, 2003, lumbosacral strain was rated 
under Diagnostic Code 5295 which provided a 10 percent 
disability evaluation when there was characteristic pain on 
motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  Prior to September 26, 
2003 limitation of motion of the lumbar segment of the spine 
was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which provided for a 10 percent rating when there was slight 
limitation of motion and 20 percent when there was moderate 
limitation.  The veteran was assigned a 10 percent rating for 
her disability for the period from December 1, 1996 to 
October 3, 1998.  During that time, the veteran complained of 
back pain but she had flexion of her lumbar spine to 90 
degrees and extension to 25 degrees.  Her rotation was 40 
degrees bilaterally.  Therefore, her disability was not more 
than slight and did not warrant a rating greater that 10 
percent even when functional impairment was factored into the 
rating as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The RO granted the veteran an increased rating of 20 percent 
in October 1998 because her VA examination at the time 
indicated that her range of motion was limited by pain.  Her 
range of motion was flexion of 0-95 degrees, extension of 0-
35 degrees, and rotation of 35 degrees bilaterally.  Although 
she had pain upon movement, it is clear that the pain was 
factored into the rating as required by DeLuca given the fact 
that motion was essentially within normal limits.  Clearly, 
the veteran's limitation of motion could be classified as no 
greater than moderate from the time of her increased rating 
to the present under the old regulations.

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including degenerative arthritis of the spine under 
Diagnostic Code 5242. See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (effective Sept. 26, 2003).  Thus, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine to 40 degrees or less; or, there is favorable ankylosis 
of the entire thoracolumbar spine.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. Id. This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.  Thus, the new regulations account for the veteran's 
functional limitations attributable to pain.

There has never been medical evidence to suggest the 
veteran's forward flexion of the thoracolumbar spine even 
approaches that which would be required for a rating in 
excess of the currently assigned 20 percent.  Therefore, the 
veteran's disability does not warrant a rating in excess of 
20 percent under the new regulations.

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code. 
Diagnostic Code 5242. See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (effective Sept. 26, 2003), Note (1). 
However, there is no showing that the veteran now objectively 
manifests neurologic symptoms as a consequence of her 
service-connected lumbar spine disorder.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
veteran's degenerative joint disease of the lumbar spine 
warranted no greater than a 10 percent disability rating from 
December 1, 1996 to October 2, 1998; and no greater than 20 
percent from October 3, 1998 to the present.  In arriving at 
this determination, consideration has been given to the 
entire evidence of record.  As the preponderance of the 
evidence is against the veteran's increased rating claim, the 
benefit of the doubt rule enunciated in 38 C.F.R. § 5107 (b) 
is not applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Accordingly, the claim must be denied.


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the lumbar spine from December 1, 1996 through 
October 2, 1998 is denied.

A rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine from October 3, 1998 through the 
present is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




